DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed November 12, 2010, requesting that the Complaint be dismissed.
In its Motion to Dismiss, Defendant states that Plaintiff has not produced evidence to support its requested real market value of $280,000 for property identified as Account 1733235. Defendant concludes that Plaintiff's comparable sales information and its own research suggest that the "total real market value of the subject would be $328,000." (Def's Ltr, at 1, Nov 12, 2010.) Defendant finds that:
  "The subject's 2009 roll Real Market Value is stated as $356,770 with an Assessed Value of $218,733. The threshold for compression on the account is $305,806."
(Id.) Defendant requests that Plaintiff's appeal be dismissed because it "suffers for lack of aggrievement." (Def's Mot to Dismiss at 1.)
Prior to Defendant filing its Motion to Dismiss, the parties discussed aggrievement at a case management conference held on September 15, 2010. Plaintiff agreed to provide comparable sales to supports its requested relief and respond to the aggrievement issue. Defendant reported to the court on November 12, 2010, stating that Plaintiff had not provided any information to Defendant. *Page 2 
Tax Court Rule-Magistrate Division 6B(1) states in part:
  "For motion filed after the case management conference, unless otherwise specified by the court, a response is due 10 days after the date of service of the motion * * *."
As of this date, Plaintiff has not filed a response to Defendant's Motion to Dismiss. Plaintiff has failed to fulfill its agreement to provide documents supporting its requested real market value. Plaintiff has failed to respond to the aggrievement issue raised by Defendant. Absent facts to the contrary, the court grants Defendant's Motion to Dismiss. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _____ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on December 8, 2010. The Court filed and entered thisdocument on December 8, 2010. *Page 1